Citation Nr: 0433002	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for residuals of a 
broken right ankle.

3.	Entitlement to service connection for claimed residuals of 
a gallbladder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served with the Army National Guard from October 
1950 to October 1952, to include a period of active duty (the 
duration of which has not yet been verified).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision in which 
the RO denied service connection for bilateral hearing loss, 
residuals of a broken right ankle, and the claimed residuals 
of a gallbladder condition.  The veteran filed a notice of 
disagreement (NOD) in May 2001, and a statement of the case 
(SOC) was issued in March 2002.  The veteran filed a 
substantive appeal in May 2002.  

In May 2004, the veteran was scheduled to testify before a 
Veterans Law Judge (VLJ) at the RO; however, the record 
indicates that the veteran failed to report for this hearing.    

The Board's decision denying the veteran's claim for service 
connection for the claimed residuals of a gallbladder 
condition is set forth below.  The claims for service 
connection for bilateral hearing loss and the residuals of a 
broken right ankle are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for claimed 
residuals of a gallbladder condition has been accomplished.

2.	There is no medical evidence that the veteran currently 
suffers from any residual of a claimed in-service gallbladder 
condition.  

CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
a gallbladder condition have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002);            38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for residuals of a claimed gallbladder condition 
in service has been accomplished.  

Through the March 2002 SOC, the May 2002 supplemental SOC 
(SSOC), and the RO's letters of June 1999 and December 2003, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its June 1999 letter, 
the RO requested that the veteran provide additional evidence 
demonstrating that his claimed disabilities were incurred in 
or aggravated by service, and that he had been treated for 
these disabilities since discharge from service.  The RO 
further requested that the veteran provide any service 
medical records (SMRs) in his possession, along with any 
statements from physicians who had treated him for the 
claimed disabilities since his discharge from service.  In a 
December 2003 letter sent to the veteran, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state and local government agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the March 2002 SOC 
explaining what was needed to substantiate the claim within 
one-year of the March 2001 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of June 1999 and December 
2003; neither in response to these letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence pertinent to 
the claim involving residuals of a gallbladder condition that 
has not already been obtained. 

The Board also notes that with respect to the claim decided 
herein, there is no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran.  As indicated below, the RO has obtained treatment 
records from Nazareth Hospital, a private facility located in 
Philadelphia, dated from October 1973 to November 1973, and 
in February 1984; records from Dr. J. Welsh, dated from 
October 1973 to November 1973; records from Dr. S. 
Greenfield, dated from July 1989 to September 1997; records 
from Dr. R. Panis, dated from November 1992 to June 1999, in 
addition to a June 2001 letter from this physician; records 
from Dr. V. DiStefano, dated from October 1994 to July 1998; 
a June 1999 response from Dr. P. Casey, indicating that 
treatment reports pertaining to the veteran were no longer 
available; and outpatient treatment reports from the 
Philadelphia VA Medical Center (VAMC), dated from November 
1999 to April 2000.  Further, the veteran also has submitted 
evidence to support his claim: to include treatment records 
from Nazareth Hospital dated from December 1980 to January 
1981, and January 1991; a June 1999 statement from Dr. S. 
Cohen; a January 2002 letter from the Pennsylvania Historical 
and Museum Commission; and documents with respect to his 
discharge and personnel assignments during service.  The 
veteran has also submitted personal statements dated in May 
2001 and June 2001, and statements from third parties dated 
March 2001 and May 2001.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  

The record reflects that the RO has attempted to obtain the 
veteran's SMRs, as well as any records of in-service 
hospitalization based on information provided from the 
veteran; however, in September 2000, the National Personnel 
Records Center (NPRC) responded that the case is fire-related 
and the veteran's SMRs were unavailable, and in June 2001 
further indicated that the hospitalization records sought 
were not available.  Furthermore, while the RO scheduled the 
veteran for a hearing before a VLJ at the RO, as requested, 
the record reflects that the veteran did not report for this 
hearing.  

In an Informal Hearing Presentation filed with the Board on 
October 2004, the veteran's representative noted that the 
veteran has not undergone VA examination in connection with 
the claim for service connection for claimed residuals of a 
gallbladder condition; however, the Board finds that no such 
examination is warranted.  VA and private medical evidence 
currently of record includes no suggestion whatsoever that 
the veteran currently has any residuals of a claimed in-
service gallbladder condition.  Under these circumstances, 
the Board finds that the evidence of record provides a 
sufficient basis to decide the veteran's claim, and that VA 
is not obliged to arrange for the veteran to undergo 
examination.  See 38 U.S.C.A. § 5103A(d) (providing for 
medical examination or opinion, under certain circumstances, 
when necessary to make a decision on a claim); 38 C.F.R.                
§ 3.159(c)(4).     

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
claimed residuals of a gall bladder condition. 


I.	Background

The veteran's SMRs are among those records presumed destroyed 
by a fire, during the 1970s, at the NPRC in St. Louis; hence, 
actual SMRs are not available.  The RO has also attempted to 
obtain from the NPRC records dated from January 1952 to March 
1952 pertaining to the veteran's alleged in-service 
hospitalization for a gallbladder attack; however, in March 
2001, the NPRC responded that these records were not 
available.

Treatment records from Nazareth Hospital, a private facility, 
dated from December 1980 to January 1981, document that the 
veteran was experiencing a sliding type hiatal hernia and 
chronic calculus cholecystitis, and that at that time he 
underwent the surgical removal of his gallbladder.   

Records from Dr. S. Greenfield, dated from July 1989 to 
September 1997, include a July 1992 treatment record that 
noted a diagnosis of sigmoid diverticulosis.  A July 1993 
letter from this physician stated that veteran had a polyp in 
the sigmoid region of the colon, but that he had no 
gastrointestinal symptoms; subsequent records refer to 
ongoing monitoring of the polyp in the sigmoid region.  A 
March 1996 letter stated that the veteran had not experienced 
any gastrointestinal symptoms since 1989.   

Treatment records from Dr. R. Panis, dated from November 1992 
to June 1999, include a March 1996 assessment of peptic ulcer 
disease, stable, as well as numerous assessments thereafter 
of peptic ulcer disease that remained stable.  A November 
1996 record also indicated an assessment of possible 
gastroenteritis.  

Outpatient treatment reports from the Philadelphia VAMC dated 
from November 1999 to April 2000, document that the veteran 
had a prior medical history of gallbladder removal in 1980, 
polyps in his colon in 1990, and a bleeding ulcer (possibly 
due to a colonoscopy) in 1990.   

In her March 2001 statement, the veteran's spouse stated 
that, in January 1952, veteran experienced a gall bladder 
attack in service, while being treated for an unrelated 
illness at a U.S. military hospital located in Japan.  In 
another statement dated March 2001, the veteran's brother 
related that the veteran had mentioned having experienced a 
gallbladder attack while in service.  

In his June 2001 letter, Dr. R. Panis indicated that in 
December 1980 the veteran had undergone removal of his 
gallbladder, and also stated that the veteran had reported to 
him having experienced a gallbladder attack in service while 
being hospitalized for a broken ankle.  

II.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See               38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated during service.  38 C.F.R. § 3.303(d).  

Considering the evidence in light of the criteria noted 
above, the Board finds that the criteria for service 
connection for the claimed residuals of a gallbladder 
condition have not been met, as there is simply no competent 
evidence in this case that the veteran currently has any 
residuals of a gallbladder condition.  

The Board notes there is no record of any complaints, 
findings, or diagnoses of any gallbladder during active duty 
service.  As indicated above, this is a fire-related case in 
which the veteran's SMRs are unavailable, and the RO's 
attempt to obtain any records of a January 1952 in-service 
hospitalization during which the veteran allegedly underwent 
a gallbladder attack was unsuccessful.  The Board also notes 
that the Dr. Panis's June 2001 letter, which merely 
reiterates the veteran's reported history of a gallbladder 
condition in service, does not establish the occurrence of 
such a condition in service.  See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ("Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence').  

In any event, there simply is no post-service medical 
evidence in this case to support any finding that the veteran 
currently suffers from any residuals of a gallbladder 
condition.  Treatment reports from the Nazareth Hospital from 
December 1980 to January 1981, the first post-service medical 
evidence of any condition affecting the veteran's 
gallbladder, then document a diagnosis of chronic calculus 
cholecystitis and the subsequent surgical removal of the 
veteran's gallbladder; however, these records are dated both 
more than 20 years after service, and approximately 20 years 
before the veteran claim for service connection now on 
appeal.  Nothing in these records would suggest any ongoing, 
possibly current gallbladder-related problems, or that any 
such problems began in service.  

Further, the Board notes that the more recent medical 
evidence of record includes private treatment records from 
throughout the 1990s that reflect diagnoses of sigmoid 
diverticulosis, peptic ulcer disease, and other 
gastrointestinal related problems; however, no physician or 
other treatment provider has indicated that these conditions 
are in any way related either to the veteran's service (or, 
for that matter, to his gallbladder removal many years post 
service).  The June 2001 letter from Dr. R. Panis, as 
mentioned previously, notes the veteran's December 1980 
gallbladder removal but does not refer to any present 
conditions affecting the gallbladder.        

Accordingly, the competent medical evidence of record simply 
does not establish that the veteran currently suffers from 
any residuals of the alleged in-service gallbladder 
condition, and the veteran has not alluded to the existence 
of any such evidence that would support his claim for service 
connection. 

In adjudicating the claim on appeal, the Board taken into 
consideration the assertions of the veteran, and his family 
members who have submitted statements on his behalf.  Setting 
aside, for a moment, the fact that the statements submitted 
on the veteran's behalf appear to be based on secondary, 
rather than primary knowledge of what occurred in service, to 
the extent that these statements are offered for the purpose 
of establishing in-service disease, current disability, and 
medical relationship, the Board points out that neither the 
veteran nor any of the individuals providing statements on 
his behalf is shown to be other than a layperson without the 
appropriate medical training and expertise to competently 
render a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In the absence of competent and persuasive evidence that the 
veteran currently has any residuals of a claimed in-service 
gallbladder condition, the claim for service connection must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence does not support 
the veteran's claim, that doctrine is applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).
   

ORDER

Service connection for claimed residuals of a gallbladder 
condition is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims for service connection for 
bilateral hearing loss, and for residuals of a right broken 
ankle, is warranted.  

As indicated above, a review of the claims file reveals that 
the veteran's SMRs are unavailable, and that the NPRC has 
informed the RO that SMRs pertaining to the veteran were 
likely destroyed in a fire at that facility in 1973.  

However, the veteran contends that he experienced acoustic 
trauma in service as a result of exposure to noise while 
participating in combat operations, and further that while 
stationed in Korea with a mortar division, he lost his 
footing while walking over a patch of ice with a 25 pound 
mortar (which the veteran has reported appeared to be a 
"live" mortar) and broke his ankle.  The veteran's DD-214 
has not yet been associated with the claims file, and records 
obtained thus far from the NPRC list only the dates of the 
veteran's service, and do not provide any detailed 
information as to any duty assignments, to include the 
location and specific occupational duties for such 
assignments.  However, the veteran has submitted service 
records that refer to an October 1952 transfer to the Army 
Reserve, from an assignment with an Army National Guard unit 
that involved service in the infantry, and a Military 
Occupational Specialty (MOS) under the category for 
maintenance and/or use of Heavy Weapons.  Additionally, a 
January 2002 letter from the Pennsylvania Historical and 
Museum Commission documents that agency's prior determination 
that the veteran served a total of 18 months in Korea, and as 
a result was eligible for a Korean War bonus under a program 
administered by the agency.  This documentation does not 
definitively establish combat service.  However, in light of 
the veteran's contentions that he served in combat, and the 
possibility that he may have experienced significant noise 
exposure associated with such service, and/or a broken right 
ankle, the Board finds that the RO should attempt to verify 
whether he had combat service by obtaining the veteran's 
service personnel records.     

The Board notes that in November 1999 a VA audiologist 
assessed the veteran as having mild to severe left ear 
hearing loss and moderate to severe right ear hearing loss, 
and furthermore that the medical evidence as yet does not 
include any opinion as to the etiology of current hearing 
loss.  If the RO receives evidence of combat (and, hence, 
likely noise exposure), the RO should consider arranging for 
the veteran to undergo VA examination by an ear, nose and 
throat specialist (to include undergoing audiometric testing, 
along with speech discrimination results) to determine 
whether the veteran currently has a hearing loss disability, 
and if so, whether there is a nexus between such disability 
and service.  In this regard, the Board points out that the 
absence of in-service evidence of hearing loss is not fatal 
to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).    

Additionally, provided the RO receives evidence of combat, 
the RO should further consider arranging for examination of 
the veteran by an orthopedist to identify all diagnosed 
disabilities affecting the veteran's right ankle, and to 
obtain a medical opinion as to the between each such current 
disability and service.  See 38 U.S.C.A. § 5103A.

The veteran is hereby advised that failure to report to any 
such scheduled examination(s), without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The RO must also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Philadelphia VAMC dated from November 1999 to April 2000.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Philadelphia 
VAMC since April 2000, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met as to 
each of the claims remaining on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to these claims.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further VA examination in connection with the claims for 
service connection for bilateral hearing loss, and/or service 
connection for the residuals of a broken right ankle, if 
warranted) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as necessary) 
all of the veteran's service personnel 
records, following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should obtain from the 
Philadelphia VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed 
bilateral hearing loss and/or residuals of 
a broken right ankle, from April 2000 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

5.	After receiving records and/or responses 
from each contacted entity, the RO should 
review the claims file.  If combat service 
is established, the RO should consider 
arranging for the veteran to undergo 
examinations by an otolarygologist and an 
orthopedist to obtain medical opinions as 
to the medical relationship, if any, 
between current bilateral hearing loss 
and/or any current right ankle disability 
and in-service injury or disease (to 
include alleged noise exposure or ankle 
injury therein, as appropriate).  

If examinations are requested, the entire 
claims file must be made available to 
each physician designated to examine the 
veteran, and each examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include, in connection with 
any ears examination, audiometric 
evaluation) should be accomplished (with 
the report(s) made available to the 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report.


6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for bilateral hearing loss, and 
for the residuals of a broken right ankle, 
in light of all pertinent evidence and 
legal authority.     

8.	 If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.       

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



